UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6490


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ONEAL TIMMONS, a/k/a Keno, a/k/a Kino,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Senior District Judge. (3:12-cr-00513-JFA-39; 3:16-cv-
02684-JFA)


Submitted: September 9, 2019                                  Decided: October 18, 2019


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth ONeal Timmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth ONeal Timmons seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2255 (2012) motion without prejudice as time-barred and premature. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Timmons has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2